Citation Nr: 0020245	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-31 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This appeal arises from a September 1996 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  

In June 2000, a hearing was held in San Juan, Puerto Rico, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).  


FINDINGS OF FACT

1.  In a September 1991 final decision, the RO denied service 
connection for post-traumatic stress disorder.

2.  The evidence added to the record since September 1991 
showing a private physician's diagnosis of post-traumatic 
stress disorder is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The record contains a current diagnosis of post-traumatic 
stress disorder.

4.  The veteran was awarded a Purple Heart based on a combat 
injury that he sustained while in Vietnam.

5.  The veteran's claim for service connection for post-
traumatic stress disorder is plausible.



CONCLUSIONS OF LAW

1.  Evidence received since the RO's denial of service 
connection for post-traumatic stress disorder in September 
1991 is new and material and the veteran's claim for service 
connection for that benefit has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, by rating decision dated in September 1991, denied 
service connection for post-traumatic stress disorder.  The 
veteran filed a timely notice of disagreement, and a 
statement of the case was issued in January 1992, however the 
veteran never perfected his appeal by filing a substantive 
appeal, and that decision became final.  To reopen the claim, 
the veteran must submit new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
See also Hodge v. West, 155 F3d. 1356 (Fed. Cir. 1998). 

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

When the claim was previously denied, the evidence did not 
contain a diagnosis of post-traumatic stress disorder.  This 
was the basis for the denial, and that is the issue currently 
at hand.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
To be new and material, the evidence would have to contain 
objective evidence of a diagnosis of post-traumatic stress 
disorder.

The evidence added to the record since September 1991 
includes private medical evidence dated from May 1996 to 
January 1997 showing treatment for post-traumatic stress 
disorder.  The medical evidence received since the previous 
denial demonstrates that the record now contains medical 
evidence showing a current diagnosis of post-traumatic stress 
disorder.  The RO's denial of service connection for post-
traumatic stress disorder was based largely on the position 
that there was no diagnosis of record.  Because the record 
did not previously contain such evidence, the 1996 and 1997 
private medical records are new and material as those records 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1999).  Accordingly, the 
Board concludes that the veteran's claim for service 
connection for post-traumatic stress disorder is reopened.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Establishing a well grounded claim for service connection for 
a particular disability requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible, i.e., meritorious on its own or 
capable of substantiation. See Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board concludes that the veteran's claim is 
plausible because it is capable of substantiation.  The 
record contains a private medical diagnosis of post-traumatic 
stress disorder.  The service records indicate that the 
veteran was awarded a Purple Heart as a result of injuries 
incurred in combat in Vietnam.  In view of the records 
supporting a possible "stressor", and the current diagnosis 
of post-traumatic stress disorder, the Board finds that the 
evidence is sufficient to establish a well-grounded claim.


ORDER

New and material evidence has been submitted and the 
veteran's claim for service connection for post-traumatic 
stress disorder has been reopened.

The claim for service connection for post-traumatic stress 
disorder is well-grounded.


REMAND

Because the claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, private medical records dated in 1996 and 
1997 showed treatment for post-traumatic stress disorder.  A 
VA examination in June 1996 diagnosed dysthymia, alcohol 
abuse, and schizoid and paranoid personality traits.

Prior to its consideration of the merits of the case, the 
Board is of the opinion that the veteran should be examined 
in order to confirm the current diagnosis in light of the 
recent evidence of private treatment for post-traumatic 
stress disorder as well as that showing that the veteran 
received a Purple Heart as a result of his Vietnam service. 

In addition, the veteran indicated at his hearing before the 
Board in June 2000 that he had been found disabled by the 
Social Security Administration (SSA).  The records before the 
SSA administrative law judge (ALJ), as well as the decision 
itself, are not in the claims folder and should be obtained.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should request that the veteran 
provide a list of those who have treated 
him for his claimed post-traumatic stress 
disorder since 1996 and obtain all records 
of any treatment reported by the veteran 
that are not already in the claims file.  
The Board is particularly interested in 
all the records of the treatment provided 
to the veteran by Dr. Juan J. Rodriguez 
Hernandez and any treatment records from 
the VA.  With respect to any VA treatment, 
all records maintained are to be 
requested, to include those maintained in 
paper form and any others maintained 
electronically (e.g., in computer files) 
or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The RO should 
request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  

3.  After obtaining as many of the above 
records as possible, the RO should 
arrange for the veteran to be examined by 
a VA psychiatrist for the limited purpose 
of determining the nature of any 
psychiatric disorder that may be present. 
This examination, only if feasible, 
should be conducted by a psychiatrist who 
has not previously examined, evaluated or 
treated the veteran.  The claims folder 
and a copy of this remand must be 
provided to the psychiatrist prior to the 
examination.  The psychiatrist should 
take note that the veteran was awarded a 
Purple Heart as a result of a combat 
injury sustained in Vietnam, and that 
private medical records dated in 1996 and 
1997 showed treatment for post-traumatic 
stress disorder.  The psychiatrist should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s) based on examination 
findings, all available medical records, 
and complete testing for post-traumatic 
stress disorder, and any other special 
testing deemed appropriate.  The 
diagnosis should be in accordance with 
the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
(DSM- IV).  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiner should specify whether the 
veteran's claimed stressors were 
sufficient to produce post-traumatic 
stress disorder; whether the remaining 
diagnostic criteria that would support 
the diagnosis of post-traumatic stress 
disorder have been satisfied; and, 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
sufficient to produce post-traumatic 
stress disorder by the psychiatrist.  The 
psychiatrist should further comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to validity of the diagnosis 
of post-traumatic stress disorder 
rendered by the veteran's private 
physician in 1996.   A complete rationale 
for all opinions expressed must be 
provided.  The copy of the examination 
report and all completed test reports 
should thereafter be associated with the 
claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that the 
examination report is in full compliance 
with the above directives.  If not, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) See also 
Stegall v. West,  11 Vet.App. 268 (1998). 

5.  Upon completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for 
post-traumatic stress disorder on a de 
novo basis.  The RO should carefully 
consider the benefit of the doubt rule 
and if the evidence is not in equipoise 
the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991). 

6.   The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999). 


Thereafter, if the decision remain adverse, the veteran his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond thereto. Then, the claims folder, if in 
order, should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
so informed.  The purpose of this REMAND is to obtain 
additional medical information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals




 



